UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2156



LINDA JEANETTE STONE,

                                              Plaintiff - Appellant,

          versus


FREE BRIDGE AUTO SALES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.  B. Waugh Crigler,
Magistrate Judge. (CA-04-87-3)


Submitted:   May 30, 2006                  Decided:   June 15, 2006


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, CENTRAL VIRGINIA LEGAL AID SOCIETY, INC.,
Richmond, Virginia, for Appellant.     Jonathan T. Wren, MARTIN &
RAYNOR, P.C., Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Linda Jeanette Stone appeals the district court’s grant of

summary judgment to Free Bridge Auto Sales, Inc. (Free Bridge) on

her claim that Free Bridge violated the Truth In Lending Act

(TILA), 15 U.S.C.A. § 1601 et seq. (West 1998 & Supp. 2006).                For

the reasons that follow, we affirm.



                                      I.

      On November 4, 2003, Stone entered into a Retail Installment

Sales Contract (Contract) with Free Bridge to finance the purchase

of a used 1999 Pontiac Grand Am.           The Contract was a preprinted

form that Free Bridge obtained from the Virginia Independent

Automobile    Dealers   Association,       and    it   included    blanks   for

information particular to each automobile sale, such as the type

and price of the vehicle and financing information.                Free Bridge

filled   in   these   blanks   with   information      relevant    to   Stone’s

purchase. The first clause of the Contract informed Stone that she

could buy the Grand Am for cash or credit, with the cash price

being listed later in the contract as “Cash Price” and the credit

price being listed as the “Total Sale Price.”           Stone elected to buy

the car on credit.      The Contract had a “Federal Truth-In-Lending

Disclosures” section (TILA section) which informed Stone that she

was   financing   $10,311.12     (“Amount        Financed”)   at   an   Annual




                                      2
Percentage Rate of 29.9% for a total Finance Charge of $3,692.97

and a Total Sale Price of $14,004.09.

     Immediately beneath the TILA section was a section entitled

“Itemization of Amount Financed.”     According to that section, the

Amount Financed was the sum of the “Cash Price (including any

accessories, services, and taxes)” of $8,998.00 and certain “Other

Charges.”     As relevant to Stone’s contract, these Other Charges

included a Business License Tax of $14.59, a Title Tax of $274.32,

a Transfer Fee of $2.00, a Certificate of Title Fee of $10.00, a

Processing Fee of $149.00, and the negative equity of $858.46 for

Stone’s trade-in.*    These Other Charges totaled to $1,308.37, and

when added to the Cash Price resulted in a Amount Financed of

$10,311.12.

     Nearly a year later, on November 3, 2004, Stone filed a civil

action against Free Bridge seeking statutory damages for violation

of TILA.      The gravamen of her complaint was that Free Bridge

violated TILA by misrepresenting the Other Charges as part of the

Amount Financed when they were actually finance charges.            She

contended that the Other Charges were finance charges because the

Contract stated that the Cash Price included “any accessories,

services,   and   taxes.”   Stone’s   complaint   alleged   that   “[b]y



     *
      As part of the transaction, Stone traded-in a 1996 Saturn.
But Stone owed more for that car than its trade-in value, so Free
Bridge added the trade-in’s negative equity of $858.46 to the Total
Sale Price of the Contract.

                                  3
advising Stone she could purchase the vehicle for a cash price of

$8,995.00 that included all taxes, Free Bridge agreed to include

within that $8,995.00" the amount listed in the Other Charges for

taxes and processing fees.

       The parties filed cross-motions for summary judgment.                  On

September 9, 2005, the district court denied Stone’s motion and

granted Free Bridge’s motion.          Stone timely noted an appeal.



                                       II.

       We review de novo the grant of summary judgment, “viewing the

facts in the light most favorable to the non-moving party.”                   Am.

Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 221

(4th   Cir.   2004).       Summary    judgment       is   appropriate   “if   the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law.”                  Fed. R. Civ. P.

56(c).    In this case, there is no dispute about material facts.

The sole dispute is whether, as a matter of law, the Contract

complied with TILA.

       Stone contends that the Contract did not comply with TILA

because it misrepresented the finance charge.               In particular, she

argues    that   because     the     Cash    Price    was    followed   by    the

parenthetical “including any accessories, services, and taxes,” the


                                        4
taxes and fees separately itemized and added to the Cash Price to

reach the Amount Financed should have been listed as financing

fees.    In her view, if she could have purchased the car for the

Cash    Price    of   $8,955.00   and   yet     paid    the    credit    price   of

$14,004.09, then the actual finance charge was $5,049.09, not

$3,692.97 as listed on the contract.

       We do not agree with Stone’s reading of the Contract.                     In

general, contracts must be read as a whole.                   Hitachi Credit Am.

Corp. v. Signet Bank, 166 F.3d 614, 625 (4th Cir. 1999) (citing

Berry v. Klinger, 300 S.E.2d 792, 796 (Va. 1983).                    Although the

Contract   specified     a   “Cash   Price     (including      any   accessories,

services, and taxes)” as $8,995.00, it does not follow that the

Cash Price included all services and taxes.               “Any” can mean “one,

some, or all indiscriminately of whatever quantity.”                     Merriam-

Webster’s Collegiate Dictionary 56 (11th ed. 2004).

       When the contract is read as a whole, it is clear that in the

phrase “any accessories, services, and taxes,” the Contract did not

use “any” to mean “all” such charges.                  A few lines below that

phrase were itemized charges for, inter alia, a business license

tax, a title tax, and a processing fee.                Because these taxes and

fees were listed separately as Other Charges, it is clear that they

were not part of the Cash Price.            Reading the Contract as a whole,

we   therefore    conclude   that    the    most   natural     reading    of   “any




                                        5
accessories, services, and taxes” is “any” of those charges that

Free Bridge chooses to include within the Cash Price.

     Because these Other Charges were not part of the Cash Price

for the car, Free Bridge complied with TILA by adding these charges

to the Cash Price to determine the Amount Financed.         See 15

U.S.C.A. § 1638 (stating that the “Amount Financed . . . shall be

computed” by adding to the Cash Price “any charges which are not

part of the principal amount of the loan and which are financed by

the consumer”).   The district court therefore correctly concluded

that the Contract did not violate TILA.



                               III.

     For the foregoing reasons, we affirm the district court’s

grant of summary judgment to Free Bridge.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                6